﻿Let me express my delight at seeing Ambassador Garba of Nigeria in the Chair as President of the forty-fourth session of the General assembly. He is an experienced and distinguished son of Nigeria. I have no doubt that his well-recognized ability will greatly facilitate our work in the coming months. He may expect nothing less than total co-operation from my delegation.
We have come to the end of a historic political decade, in the affairs both of nation States and of the international community at large. In no other decade of this century have we witnessed such a rapid transformation of socio-economic and political philosophies and ideologies. At no other time in recent memory have so many men, once inveterate enemies, been so eager to step forward with pens rather than swords in their hands, anxious to drown past hostilities in ink. Truly in this decade many of us have come close to believing the maxim that the pen is mightier then the sword. It is indeed a time for reflection and stock-taking, and for setting new, greater goals for the future.
The decade of the 1980s dawned upon a world wherein dictators of the left and of the right had raised impermeable glass shields of sovereignty at their borders, and with impunity proceeded to violate every human and civil right of their people. We could look in, but could not enter. We listened to the screams but dared not speak. Foe what a man did in his own house was his own business.
But as the decade comes to a close X am happy to see the emergence of a greater sense of brotherhood in tine world. "We the peoples of the United Nations", the first words of our Charter, are increasingly becoming "We the family of the United Nations". And indeed we are drawing closer to the full realization of our "faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small".
In this decade we have seen signs of progress even in relation to many of our traditionally most intractable political problems, some as old as, or older than, the organization itself.
Since the adoption by the General Assembly at its first session, in 1946, of resolution 65 (I), the question of Namibia has been on the agenda off every regular session and several special sessions of the General Assembly. And we began this decade with no more hope than we had had when we came to tine end of the proceeding four decades. But as we close the 1980s the United Nations Transition Assistance Group is in plane, and it now seems certain that a free and independent Namibia, emerging out of free and fair elections, will soon take its rightful place, so long denied it, in the comity of nations. Regrettably, the new South African regime, amidst the sending of conflicting signals, continues to hold tenuously to the repulsive apartheid system.
All nations of men are made of one blood. And a regime that denies that this is so, and seeks to perpetuate a ridiculous notion of racial superiority by depriving the overwhelming majority of the people of South Africa of their fundamental human rights, deserves contempt. We cannot but therefore continue to apply and maintain such pressure as could out an end to their affront to humanity.
In the Middle East, too, we have seen policies of naked confrontation, which have bedevilled the Organization almost - since its founding, give way to more reasonable, neither approaches which stress dialogue more than confrontation. The Palestine National Council is to be commended for its decision of 15 November last to accent Security Council resolutions 242 ( 1967) and 338 (1973) fully, and consequently Israel's right to exist within secure and internationally recognized borders. The Government of Saint Lucia hopes that the Government of Israel will therefore begin to show greater flexibility in its approach to solving the problems in the Middle East. In this decade we have watched and applauded as General Secretary Gorbachev has tried to move the Soviet Union away from a Kafkaesque and Stalinist society to a country of glasnost and perestroika, as if saying "let there be light", and taking the accent away from forced collectivisation and "group-think" and placing it on individuality and openness - something only the most optimistic and Utopian of us would have dreamed possible only 10 years ago.
In the 1960s we have watched the super-Powers, for decades armed to the teeth and glaring at each other, nod slightly and awake to find that they had concluded a intermediate-nuclear-force agreement and were actually destroying some nuclear weapons - one small step away from mutually assured destruction. The journey of 1,000 miles had begun.
In this decade we have watched the authoritarian Government of Poland -dragged reluctantly into expressing solidarity with tine sine of Solidarity do a volte-face and agree to almost total economic and political liberalization. Lavish praise must be heaped upon that Government.
In tine 1980s we have watched Afghanistan, though still greatly troubled, begin to move towards a final solution to its problems. So, too, have we witnessed tine end of the fratricidal Iran-Iraq conflict. And in Central America, as Esquipulas II takes hold ballots seem ready to replace bullets in Nicaragua, as dialogue slowly moves to replace brutal confrontation in El Salvador.
And in ay own sub-region, the Eastern Caribbean, we are trying to take tine political gains we have made to what we believe are their logical extreme. Being of the view that the highest form of economic co-operation is political integration, sons of us, members of the Organization of Eastern Caribbean States, will be moving with all deliberate speed towards a federation of our territories. We shall be counting on the support of the international community as we take this bold step. There are still areas where we have failed to make meaningful political progress in the 1980s. In fact, in some places we have seen political regression, as in the beleaguered Lebanon, which seems to be sinking deeper and deeper into a quagmire of political and religious violence. Saint Lucia hopes that the present cease-fire, facilitated by the Arab League, will usher in a new period of peace and reconciliation.
. In the People's Republic of China, too, recent events have both shocked and disturbed the world community. Saint Lucia's view is best summed up by a statement issued last July by the Prime Minister of Saint Lucia, the right Honourable John Compton, as follows:
"The Government of Saint Lucia is deeply shocked by the Chinese Army's deliberate gunning down, in Tiananmen Square in China, of more than 300 Chinese citizens, the majority of whom were students. The Government believes that this event, one of the most brutal in modern history, makes it imperative for all the nations of the international community, big and small, to unite as one voice to protest the manner in which the expression of human freedom in China has been punished. In this age of human rights and human dignity, it is regrettable that a nation should resort to the use of army tanks and machine-guns to destroy the human spirit in its peaceful quest for freedom and expression. But the human spirit cannot be destroyed! it always resurfaces, and will do so repeatedly in China, until the political system of that country gives way to genuine democracy."
While we have seen some signs of movement towards a constructive dialogue on the question of the reunification of the Korean peninsula, there have been no publicly announced breakthroughs which would lead my Government to believe that the problem will be settled in the very near future. Consequently, Saint Lucia believes that no constructive purpose can be served by any barriers that are kept in the path of either of the two Koreas wishing to become a full Member of the united Nations. Saint Lucia therefore unequivocally supports the desire of the Republic of Korea to become a member of the united Nations family, in the full confidence that it will make an outstanding contribution to the important work of this Organization.
Saint Lucia regrets the inability of the recent Paris International Conference on Cambodia to arrive at a comprehensive political settlement. Our position on the Kampuchean question is well known, as we have time and again enunciated it here. It is that the people of Kampuchea should be enabled to choose their own government without outside interference, subversion or coercion. Saint Lucia continues to maintain its position in support of all General Assembly resolutions on the matter.
The unsettled political situation in Panama is of great concern to us in Saint Lucia. We continue to support the initiatives of the Panamanian people themselves, and those of the Organization of American States, including the mission appointed by the twenty-first consultative meeting of foreign ministers.
In Haiti, too, after years of political oppression and economic denial, the people are struggling to create a genuine democracy as a prelude to meaningful and balanced economic progress. Saint Lucia supports them, and calls upon the entire international community to do likewise. In a statement I made to the press in Port-au-Prince in July I said:
"There are different views on whether international aid and the solution of Haiti's many social and economic problems should be a condition precedent for the holding of elections or should await such elections. My colleagues and I are convinced that there is no obvious reason why both sets of efforts national and international development efforts, and the taking of concrete steps towards the holding of elections, should not be pursued simultaneously."
In the light of the announcement that local, parliamentary and presidential elections are all to be held next year, my delegation feels justified in urging the international community to renew its aid programme to Haiti, for man cannot live without bread.
Undeniably, the 1980s will be remembered for all time as a decade of great political progress on both the domestic and the international front. But, to be sustainable, political liberalization must be coupled with economic, social and scientific progress and prudence, in the South as well as the North. The developed countries cannot expect to succeed in crowning international political progress with North American bilateral trade pacts and European 1992 multilateral economic integration without a supportive reaction, or at the very least a pari passu or lock-step movement, in the developing world.
Last year the world economy grew by about 4.3 per cent and world trade increased by about 8.3 per cent, leading to an increase in world output per head of 2.6 per cent. That was beyond all expectations.
But in my own region, Latin America and the Caribbean, despite the debt concessions agreed to last year by the Group of Seven and the Paris Club, and despite the proposals made by the Governments of Japan and France and the United States Secretary of the Treasury, Nicholas Brady, all of which have made positive contributions, per capita gross national product has fallen precipitously as debt repayments have risen to more than a quarter of all export earnings. Our aggregate share of world trade has also fallen, as the productivity of labour has declined by about 2 per cent each year of the decade. In the Latin American and Caribbean region alone, it has been estimated, 250,000 young children died last year as a direct result of regressions in the development process.
Under conditions of extremely tight capital constraints, in 1988 the net transfer of resources from the developing countries exceeded $30 billion. And, especially in Latin America, the crushing debt burden has destabilized some internal economies, affecting both the supply and the velocity of money, and leading to major social conflicts which threaten the political order. Commodity prices, which are essential to most of the developing countries, declined in real terms in this decade by as much as 50 per cent in terms of their purchasing power vis-à-vis manufactured goods.  The majority of the least developed countries continue to stagnate, with negative growth rates or growth rates that are too low to keep pace with population growth. Of the 41 least developed countries, only 12 have recorded positive per capita growth over the past few years, with some even experiencing negative gross domestic product growth. In sub-Saharan Africa real income per head has declined almost every year of the decade and is now 14 per cent lower than it was 10 years ago. The continued use in the developed world of non-tariff trade barriers in such an unstable macro-economic environment further threatens the prospect for trade-led growth in the developing countries.
Amid a superfluity of indices of increasing growth and prosperity in the world, we are sobered by the fact that average per capita income in the industrialized countries is about 50 times that of the least developed countries. During this decade more than half of the least developed countries implemented structural adjustment programmes with the International Monetary Fund, and those programmes did not always have a human face.
In such an economic environment the fundamental principles of the New International Economic Order, the Charter of Economic Rights and Duties of States, and the North-South dialogue must remain as valid, important and pressing issues.
The wind bloweth where it listeth, but we in the Caribbean are more often than not the victims of its wrath. The destructive impact of hurricane Hugo, which left a wake of disaster as it cut its way across the Caribbean only last month, underscores the extreme physical vulnerability of the island developing countries. Always buffeted by the consequences of smallness, remoteness, lack of natural resources and heavy dependence on imports, we must annually undergo the dreadful ritual of keeping a wary eye on the horizon for hurricanes and cyclones which seek to blow away our small, hard-won economic gains.
These problems are especially acute for small island developing countries, which, because of severe geographic and demographic constraints, have developmental problems which are unique, and therefore different from those of developing countries in general. Hence, traditional criteria, such as per capital gross national product, which are used to determine the quantum of aid needs and graduation from concessionary financing, should not apply to small island developing countries without substantial use of supplemental criteria.
Saint Lucia therefore looks forward to the holding. next year of the first United Nations conference on special problems and particular needs of island developing countries in the hope that it will give the international community a better understanding of the sui generis situation of the small island developing countries.
It cannot be said that the developing countries find themselves in these difficulties because they have not tried to help themselves. In fact, in our efforts towards sustainable growth and development we have looked not only to the North but also to collective self-reliance.
Last May, in Caracas, Venezuela, the developing countries celebrated the twenty-fifth anniversary of the Group of 77, and welcomed the eight years of the adoption of the Caracas Programme of Action on Economic Co-operation among developing Countries. One month earlier, the global system of trade preferences, the developing world's own most-favoured-nation trading regime, had come into force. Only last month we celebrated the tenth anniversary of the Buenos Aires
Programme of Action for Promoting and Implementing Technical Co-operation among developing Countries, and adopted measures to strengthen technical co-operation among developing countries. And we look forward to next year's special session of the General Assembly on international economic co-operation, particularly the reactivation of growth and development of developing countries, when we hope to adopt more concrete measures both in relation to the North and among ourselves. 80, too, we prepare for the international development strategy for the fourth United Nations Development Decade, which we expect will contain commitments and propose specific policy actions aimed at resolving the serious problem; of the developing countries.
In our haste to develop we must not be unaware of the potential environmental consequences of unrequited and irresponsible development.
We have all of late been slowly waking to the realization that we are taking a terrible toil on the ecological environment, with destructive consequences that seem almost deliberate. From the maniacal destruction of forests, to the dumping of toxic wastes in the ocean, to the release of fluorocarbons in the atmosphere, we have been destroying the land, sea and air at an astonishing speed, considerably raising carcinogenic dangers to ourselves.
In the Anglophone Caribbean, despite the dictates of the 1973 International Convention for the Prevention of Pollution by Ships, we have become increasingly concerned by a series of nefarious attempts by foreign maritime operations to dump toxic substances in the Caribbean Sea in uncomfortable proximity to our shores.
Saint Lucia, therefore, supports all international attempts aimed at controlling those problems of runaway pollution, including the Vienna Convention on the Protection of the Ozone Layer, and the recent Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and their Disposal, which was adopted last March.
In co-operation with our close neighbours. Saint Lucia plans hotly to pursue, capture and prosecute to the fullest extent of both our national law and international law anyone caught illegally dumping toxic and other dangerous substances in our waters.
Our adoption last December of the United Nations Convention against Illicit Traffic in narcotic Drugs and Psychotropic Substances was timely and, it is hoped, prophetic. Not since the bubonic plaque of the 1340s has mankind faced a social problem with such dire potential consequences for the youth of the global society. The traffickers in illegal narcotic drugs walk on cadavers and broken lives on their way to amassing huge, superfluous fortunes, giving credence to Erasmus's dictum that "Great abundance of riches cannot be gathered and kept by any man without sin". It cannot be allowed to continue. though outs is not a producing country, we in Saint Lucia have become more aware of the propensities of international drug traffickers to use the Caribbean as a trans-shipment point on their way to the bigger markets of the north. In this vein Saint Lucia strongly supports the new agenda item proposed by Trinidad and Tobago concerning the establishment of an international criminal court which, inter alia, would have jurisdiction over the transboundary movement of illegal drugs and the idea of an international strike force as proposed by Jamaica.
The Government of Saint Lucia within the parameters of the law intends to deal swiftly and harshly with anyone caught distributing or transhipping illegal drugs within its jurisdiction, and to apply without reservation all the provisions of the Convention, including extradition, the granting of mutual legal assistance and, where necessary, transfer of proceedings.
This then has been our view of what lies behind us in the past decade and what lies ahead in the final decade of this century. Saint Lucia has pledged itself to reach new economic and social heights in the 1990s, so that we may enter the twenty-first century with confidence; proud of what we have accomplished, and eager to do what we can, however humble, in the years ahead for the global good.
